Citation Nr: 0732103	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 50 percent disability rating.  The Board denied the 
veteran's claim for an increased rating for his PTSD in a 
February 2005 decision.  The veteran's representative and the 
VA Office of General Counsel filed a Joint Motion for Remand 
with the United States Court of Appeals for Veterans Claims 
(Court), which was granted in an October 2005 Order by the 
Court.  The Board remanded this case for further development 
in February 2006 per the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  The Board previously remanded this case 
in February 2006 for additional development, to include 
obtaining additional treatment records and a VA PTSD 
examination.  Based upon review of the claims file, it 
appears that the RO scheduled the veteran for a VA 
examination in July 2006.  However, it was determined that 
the veteran was incarcerated at that time until October 2007 
or later.  The RO then requested that a VA examination be 
provided to the veteran at the facility where the veteran was 
incarcerated.  However, according to a June 2007 supplemental 
statement of the case, the VA Medical Center no longer had 
examiners visit veterans who were incarcerated.  
Nevertheless, importantly, the RO has indicated that the 
veteran was scheduled to be released in October 2007 or 
later.  Thus, it appears that the veteran's release date may 
be imminent.  The veteran's representative argued that given 
this fact, the case should be returned to the RO to determine 
the veteran's exact release date from incarceration and if it 
is within a few months, the veteran should be scheduled for a 
VA examination upon his release.  Although the Board regrets 
further delay of appellate review, the Board agrees with the 
veteran's representative and finds that the RO should 
determine the veteran's release date from incarceration, and 
if it is within a few months, the veteran should be scheduled 
for a VA examination upon his release to determine the 
severity of his PTSD. 

Further,  the veteran indicated that he received treatment 
from January 2006 to May 2006 from St. Joseph Regional 
Medical Center for his PTSD.  In July 2006, the RO requested 
records from St. Joseph for these dates.  However, St. Joseph 
responded that the veteran had not been seen there since 
December 2005.  Given that the veteran may have mistakenly 
given the wrong dates of treatment, and in light of the need 
to remand for another matter, the Board finds that the RO 
should attempt to get all the veteran's treatment records 
concerning a mental disorder from St. Joseph.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain all 
of the veteran's treatment records for a 
mental disorder from St. Joseph Regional 
Medical Center.  If such treatment 
records are unavailable, it should be 
clearly reported in the claims file. 

2.  The RO should verify the veteran's 
exact release date from incarceration.     

3.  If the release date is within the 
next few months, upon release, the 
veteran should be scheduled for a VA PTSD 
rating examination to determine the 
current nature and severity of his PTSD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Examination 
findings should be reported to allow for 
evaluation of PTSD under 38 C.F.R. 
§ 4.130, Code 9411 (2005).  In addition, 
the examiner should assign a GAF score 
reflecting the PTSD symptoms.  

4.  Thereafter, the RO should review the 
expanded record and determine if a higher 
rating can be granted.  The veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



